       Case 2:19-cv-00084-KGB-JTR Document 13 Filed 11/02/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

ARRON MICHAEL LEWIS                                                                    PLAINTIFF
ADC #151373

v.                                 Case No. 2:19-cv-00084-KGB

WENDY KELLEY, Director,
Arkansas Department of Correction, et al.                                          DEFENDANTS

                                               ORDER

        Before the Court is a Partial Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 9). Plaintiff Arron Michael Lewis has not filed a

response, and the time to file a response has passed. Accordingly, after careful consideration, the

Court concludes that the Partial Recommended Disposition should be, and hereby is, approved and

adopted in its entirety as this Court’s findings in all respects (Id.).

        Also pending are a motion for status update and a motion to change district judges (Dkt.

Nos. 11, 12). Those motions are granted in part and denied in part. To the extent Mr. Lewis seeks

an update on the status of his case in both motions, his motions are granted, and this Order will

serve as the update (Id.). In both motions, Mr. Lewis also seeks reassignment of his case to another

district judge (Id.). The motions for reassignment are denied (Id.). It is therefore ordered that:

        1.      Mr. Lewis may proceed with his denial of medical care claims against separate

defendants Corporal Carlyle, Sergeant Aiken, Sergeant K. Baxter, Sergeant Benjamin Woodard,

Corporal Norment, Nurse Sara McVay, Corporal Southern, Sergeant Allen, Captain Fields, and

Mental Health Advocate Brown, in their individual capacity, and Mr. Lewis’s complaint and two

amended complaints shall be served on these defendants (Dkt. Nos. 2; 5; 7);
       Case 2:19-cv-00084-KGB-JTR Document 13 Filed 11/02/20 Page 2 of 2




       2.      Mr. Lewis’s claims against separate defendants Corporal Carlyle, Sergeant Aiken,

Sergeant K. Baxter, Sergeant Benjamin Woodard, Corporal Norment, Nurse Sara McVay,

Corporal Southern, Sergeant Allen, Captain Fields, and Mental Health Advocate Brown, in their

official capacity, are dismissed without prejudice (Id.);

       3.      Mr. Lewis’s claims against separate defendants Wendy Kelley, Marshall Dale

Reed, Rory Griffin, Gregory Rechciql, and Quible Butler are dismissed without prejudice (Id.);

       4.      Mr. Lewis’s motions for status update and motion for reassignment are granted in

part and denied in part (Dkt. Nos. 11, 12); and

       5.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

       So ordered this 2nd day of November, 2020.

                                                      _______________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                  2
